Name: Council Regulation (EEC) No 3645/90 of 11 December 1990 applying the common prices in the beef and veal sector to Portugal
 Type: Regulation
 Subject Matter: Europe;  prices;  animal product
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 11 COUNCIL REGULATION (EEC) No 3645 /90 of 11 December 1990 applying the common prices in the beef and veal sector to Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , in accordance with Article 285 (5 ) of the Act of Accession, this alignment enables the common prices to be made applicable to Portugal also , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission, Article 1 The common guide and intervention prices fixed in the beef and veal sector shall also apply to Portugal . Whereas, by Council Decision 90/264 /EEC of 7 June 1990 on the alignment of Portuguese prices for butter and beef and veal on the common prices ( 1 ), a first move towards price alignment was provided for pursuant to Article 265 ( 1 ) (b ) of the Act of Accession ; Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI (*) OJ No L 150 , 14 . 6 . 1990 , p. 23 .